FILED
                              NOT FOR PUBLICATION                            JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HUIQING ZUO,                                       No. 12-74238

                Petitioner,                        Agency No. A088-121-084

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Huiqing Zuo, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo due process challenges to

immigration decisions. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Zuo’s omission from his application and declaration that family planning

officials imprisoned him for approximately one month, and inconsistencies in

Zuo’s testimony regarding where he was when his wife was forced to have an IUD.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (omitted incidents of

arrest and mistreatment supported adverse credibility finding); Shrestha, 590 F.3d

at 1046-47 (in post-REAL ID act cases, an inconsistency need not go to the heart

of the claim, but when it does, it is “of great weight”). We reject Zuo’s contention

that the agency engaged in speculation or conjecture. In light of the supported

credibility findings described above, we reject Zuo’s due process contention

regarding translation problems. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring prejudice to prevail on a due process claim). In the absence of




                                          2                                    12-74238
credible testimony, Zuo’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zuo’s CAT claim is based on the same testimony the BIA found not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not that he will be tortured if returned to China, his CAT claim also

fails. See Farah, 348 F.3d at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-74238